Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 1 of 10 PAGEID #: 28




                      EXHIBIT B
                   Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 2 of 10 PAGEID #: 29




                 Infringement Claim Chart for U.S. Pat. No. 8,424,752v.Columbus Life Insurance (“Defendant”)


  Claim 1                                                             Evidence

1.A method    Defendant (Columbus Life Insurance) provides a QR code associated with the website of Columbus Life Insurance.
comprising:




              Source: https://www.westernsouthern.com/-/media/files/columbuslife/tax-reference-sheet-2020.pdf




                                                              1
     Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 3 of 10 PAGEID #: 30




 QR Code




                             Scan                          Decode                    Action




Source: Screenshot taken from Smartphone




                                           2
                     Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 4 of 10 PAGEID #: 31




a)capturing a
digital image The Defendant uses the camera i.e, the part of the portable electronic device (smartphone) that captures the digital image.
using a digital
image
capturing
device that is
part of a
portable
electronic
device;




               Source: https://www.westernsouthern.com/-/media/files/columbuslife/tax-reference-sheet-2020.pdf

               Source: Screenshot taken from Smartphone




                                                                 3
                    Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 5 of 10 PAGEID #: 32




b) detecting
Symbology     The Defendant uses a portable electronic device (Smartphone or tablet) to detect symbology (e.g., pattern of QR code)
associated    associated with the website of Columbus Life Insurance.
with an
object within
the digital
image using a
portable
electronic
device;




              Source: Screenshot taken from Smartphone




                                                             4
                     Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 6 of 10 PAGEID #: 33




c) decoding     Defendant decodes the symbology (i.e., QR code pattern) to obtain a decode string (i.e. hyperlink) using the camera
the             application residing in the portable electronic device (i.e., Smartphone).
symbology to
obtain a        For example, the Smartphone decodes the QR code on the object image captured from the Smartphone camera to obtain a
decode string   decoded hyperlink.
using one or
more visual
detection
applications
residing on
the portable
electronic
device;




                                                             5
     Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 7 of 10 PAGEID #: 34




   QR Code




                                            Scan                                          Decode
Source: Screenshot taken from Smartphone.

Source: https://www.westernsouthern.com/-/media/files/columbuslife/tax-reference-sheet-2020.pdf




                                              6
                   Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 8 of 10 PAGEID #: 35




d) sending    The Defendant sends the decoded string to a remote server for processing. For example, the Smartphone sends the
the decode    information associated with the QR code to the Columbus Life Insurance server.
string to a
remote
server for
processing;




              Source: Screenshot taken from Smartphone




                                                          7
                     Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 9 of 10 PAGEID #: 36




e) receiving    After clicking on the hyperlink that is obtained by scanning the QR code associated with the Columbus Life Insurance website
information     the Smartphone receives the information and directly go to the website of Columbus Life Insurance.
about the
object from
the remote
server
wherein the
information
is based on
the decode
string of the
object;




                Source: Screenshot taken from Smartphone




                                                                 8
                    Case: 1:20-cv-00721-DRC Doc #: 1-2 Filed: 09/15/20 Page: 10 of 10 PAGEID #: 37




f) displaying   The Defendant sends the decode string to a remote server for processing. The information is received and it is displayed on
the             the display associated with the Smartphone as shown below.
information
on a display
device
associated
with the
portable
electronic
device.




                Source: Screenshot taken from Smartphone




                                                                 9
